Filed 9/15/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 173







State of North Dakota ex rel. 

I.R.S., minor child, by and

through Markita Schafer, 		Plaintiffs and Appellees



v.



Duane Landrus, Jr., 		Defendant and Appellant







No. 20110112







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Matthew J. Arthurs, Special Assistant Attorney General, Child Support Enforcement, P.O. Box 7310, Bismarck, ND 58507-7310, for plaintiffs and appellees.  On brief.



Duane Landrus, Jr., self-represented, P.O. Box 5521, Bismarck, ND 58506-

5521, defendant and appellant.  On brief.

State ex rel. I.R.S. v. Landrus

No. 20110112



Per Curiam.

[¶1]	
Duane Landrus Jr. appealed from a district court order denying his motion for reconsideration, which is treated on this appeal as a motion for relief from a final judgment under N.D.R.Civ.P. 60(b).  Landrus argues the district court miscalculated his child support obligation by failing to use his prior W-2 form and by imputing wages to him as an incarcerated individual with no gross annual income. 

[¶2]	We conclude the district court did not abuse its discretion in denying Landrus’s motion.  The district court properly applied the child support guidelines in determining the child support Landrus owes to two obligees.  Wages were properly imputed to Landrus as an incarcerated individual.  
See
 
A.M.S. ex rel. Farthing v. Stoppleworth
, 2005 ND 64, 694 N.W.2d 8 (holding incarceration does not excuse support obligation and wages may be imputed to an incarcerated individual).  We summarily affirm under N.D.R.App.P. 35.1(a)(4). 

[¶3]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner